                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



VICTOR MARK SIMMONS,

                           Plaintiff,

          v.                                   CASE NO. 19-3193-SAC

CRAWFORD COUNTY JAIL, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a person held at the Crawford County Jail, Girard, Kansas. On

October 18, 2019, the Court entered a Notice and Order to Show Cause

(NOSC) directing plaintiff to show cause why this matter should not

be dismissed due to his failure to commence this action within the

governing two-year limitation period.

     Plaintiff filed a timely response in which he states that it is

only recently that he was “pointed in the right direction” in

addressing his complaint. The Court liberally construes this to assert
a claim of ignorance of the law.

     “‘[I]t is well established that ignorance of the law, even for

an incarcerated pro se [plaintiff], generally does not excuse prompt

filing.’” Caballero v. Wyandotte County Sheriff’s Department, ___

Fed. Appx. ___, 2019 WL 5214209, *2 (10th Cir. Oct. 15, 2019)(quoting

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)). Therefore,

having considered the record, the Court finds this matter must be
dismissed due to plaintiff’s failure to file the complaint within the

limitation period.
IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed.

IT IS SO ORDERED.

DATED:   This 27th day of November, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
